UNITED STATES DISTRICT COURT                'ir··   :-=-r-i'1-~,,.
                                            •: _,L--· -      ..._ \_
                                                                     ..... --
                                                                        ~~
                                                                                .I



SOUTHERN DISTRICT OF NEW YORK               ''


TOMMIE CROSBY,

                         Plaintiff,              18-cv-9470 (JGK)

              - against -
                                                       ORDER
M. D . KEVIN PETERMA))."N, ET i•L.. ,

                         Defendants.


JOHN G. KOELTL, District Judgec

     On October 15, 2019, the Ccurt issued an order granting the

plaintiff's fifth request for an extension to respond to the

motion to dismiss by November 27, 2019. The Court has not

received a response from the plaintiff.

     If the plaintiff does not respond to the motion to dismiss

or notify the Court of exceptioral good cause for a further

extension by December 6, 2019, the Court will decide the motion

based on the current papers.

SO ORDERED.

Dated:     New York, New York
           November 30, 2019
                                                     Koeltl
                                        nited States District Judge
